Exhibit 12.1 Statement of Computation of Ratio of Earnings to Fixed Charges ANADIGICS, INC. CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES FOR THE THREE MONTHS ENDED MARCH 31, 2, 2011 AND THE YEARS ENDED DECEMBER 31, 2011, 2010, 2009, 2 (in thousands, except ratios) Year ended December 31, Three months ended Mar. 31, 2012 Apr. 2, 2011 Fixed Charges: Portion of rental expense representing interest $ Interest and amortization of debt issuance costs 25 - 17 Fixed charges, total Earnings: (Loss) earnings before income taxes and discontinued operations ) Earnings, as defined ) Ratio of earnings to fixed charges (1) NA NA NA NA NA (1) For purposes of computing the ratio of earnings to fixed charges, earnings consist of (loss) income before benefit from income taxes and loss from discontinued operations plus fixed charges.Fixed charges consist of interest charges and that portion of rent expense that we believe to be representative of interest.Losses before income taxes and discontinued operations were not sufficient to cover fixed charges by $49.3 million, $57.4 million and $41.9 million for the years ended December 31, 2011, 2009 and 2008 respectively.Losses before income taxes and discontinued operations were not sufficient to cover fixed charges by $15.8 million and $10.7 million for the three months ended March 31, 2012 and April 2, 2011, respectively.
